ORDER DISMISSING APPEAL
The Appeal in the above-entitled matter having been received and considered pursuant to 7 N.T.C. Section 451, the Court finds:
1. The Appeal is not from a final judgment or order of the District Court of the Navajo Nation.
2. No motion to correct error was made to the District Court as required by Rule 5(d), Rules of the Court of Appeals.
3. The Rules of the Court of Appeals does not allow interlocutory appeals.
Therefore, the Appeal in the above-entitled matter is DISMISSED without prejudice and the District Court is ORDERED to proceed with this matter.
*235Dated this 27th day of October, 1977.
Charley John Acting Chief Justice of the Navajo Nation